Allowability Notice
This communication is responsive to Phone Interview on 8/12/2022. 
Status of Claims:
Claims 21, 24-31 and 34-40 are allowed.

Terminal disclaimer filed on 8/12/2022 has been considered and approved. 
The filed IDS entries have been considered and approved. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Mr. Carlos Duarte-Guevara on 8/12/2022 to amend the claims.

Listing of Claims:
The claims have been amended as follows:
1.-20. 	(Canceled).

21.  (Currently Amended)  A system comprising:
one or more processors; 
one or more databases; and
one or more memory devices storing instructions that, when executed by the one or more processors, configure the one or more processors to perform operations comprising:
computing average times of repeated purchases for a plurality of products based on a record of aggregated historic purchases, each of the plurality of products being associated with one or more product categories;
generating a notifications list sorting the plurality of products based on priority scores and lifecycle timers, the priority scores being based on the product categories and the lifecycle timers being based on the average times; 
transmitting, to a client device, a first notification with a first payload comprising a first URL, the first URL encoding a first landing page, the first landing page being directed to a webpage of a first item with a highest priority score and a lowest lifecycle timer in the notifications list; 
determining whether a user interacted with the first notification; [[and]] 
in response to determining the user interacted with the first notification, modifying at least one of the priority scores or at least one of the lifecycle timers; and
after generating the notifications list, generating a graphical user interface for an operator, the graphical user interface displaying a ranking of the plurality of products and campaign parameters, 
wherein: 
the graphical user interface displays a plurality of categories, each of the plurality of categories being associated with a frequency notification input element, a maximum push notification input element, and a category ranking input element; and
the frequency notification input element, the maximum notification input element, and the category ranking input element are pre-populated with default values determined based on the aggregated historic purchases.   

22.  (Canceled). 

23.  (Canceled). 

24. (Currently Amended) The system of claim [[23]] 21, wherein the operations further comprise:
determining whether an operator changed at least one of the default values in the graphical user interface; and
in response to determining the operator changed the at least one of the default values, updating the notifications list based on selections in the graphical user interface. 

25. (Original) The system of claim 21, wherein: 
the first notification is a push notification; and 
transmitting the first notification comprises communicating the first payload and client device data to a notification service. 

26. (Original) The system of claim 21, wherein the notifications list associates the plurality of products with a plurality of product images. 

27. (Original) The system of claim 26, wherein the operations comprise: 
collecting a plurality of user interactions with transmitted notifications; 
identifying combinations of one of the plurality of products with one of the plurality of product images having click through rate below a threshold; and
removing the combinations from the notifications list. 

28.  (Original) The system of claim 21, wherein determining whether the user interacted with the first notification comprises retrieving record logs from a redirect server, the record logs including visited landing pages. 

29.  (Original) The system of claim 21, wherein:
each of the plurality of products is associated with a category; and 
generating the notifications list comprises:
determining a first product from the plurality of products has a first category; 
determining second product from the plurality of products has a second category, the second category being equal to the same category; and
in response to determining the first product and the second product are consecutive in the notifications list, reducing a priority score of the second product. 

30.  (Original) The system of claim 21, wherein the operations further comprise: 
after a period lapsed, transmitting, to the client device, a second notification with a second payload comprising a second URL, the second URL encoding a second landing page different from the first landing page, the second landing page being directed to a webpage of a second item in the notifications list;
determining whether the user interacted with the second notification; and 
in response to determining the user interacted with the second notification, increasing a priority score associated with the second item. 

31.  (Currently Amended)  A computer implemented method comprising:
computing average times of repeated purchases for a plurality of products based on a record of aggregated historic purchases, each of the plurality of products being associated with one or more product categories;
generating a notifications list sorting the plurality of products based on priority scores and lifecycle timers, the priority scores being based on the product categories and the lifecycle timers being based on the average times; 
transmitting, to a client device, a first notification with a first payload comprising a first URL, the first URL encoding a first landing page, the first landing page being directed to a webpage of a first item with a highest priority score and a lowest lifecycle timer in the notifications list; 
determining whether a user interacted with the first notification; and 
in response to determining the user interacted with the first notification, modifying at least one of the priority scores or at least one of the lifecycle timers; and
after generating the notifications list, generating a graphical user interface for an operator, the graphical user interface displaying ranking of the plurality of products and campaign parameters, 
wherein: 
the graphical user interface displays a plurality of categories, each of the plurality of categories being associated with a frequency notification input element, a maximum push notification input element, and a category ranking input element; and
the frequency notification input element, the maximum notification input element, and the category ranking input element are pre-populated with default values determined based on the aggregated historic purchases.   

32.  (Canceled). 

33.  (Canceled).

34. (Currently Amended) The method of claim [[33]] 31, further comprising:
determining whether an operator changed at least one of the default values in the graphical user interface; and
in response to determining the operator changed the at least one of the default values, updating the notifications list based on selections in the graphical user interface. 

35. (Original) The method of claim 31, wherein: 
the first notification is a push notification; and 
transmitting the first notification comprises communicating the first payload and client device data to a notification service. 

36. (Original) The method of claim 31, wherein: 
the notifications list associates the plurality of products with a plurality of product images; and 
the method further comprises:
collecting a plurality of user interactions with transmitted notifications; 
identifying combinations of one of the plurality of products with one of the plurality of product images having click through rate below a threshold; and
removing the combinations from the notifications list. 

37.  (Original) The method of claim 31, wherein determining whether the user interacted with the first notification comprises retrieving record logs from a redirect server, the record logs including visited landing pages. 

38.  (Original) The method of claim 31, wherein:
each of the plurality of products is associated with a category; and 
generating the notifications list comprises:
determining a first product from the plurality of products has a first category; 
determining second product from the plurality of products has a second category, the second category being equal to the same category; and
in response to determining the first product and the second product are consecutive in the notifications list, reducing a priority score of the second product. 

39.  (Original) The method of claim 31, further comprising:
after a period lapsed, transmitting, to the client device, a second notification with a second payload comprising a second URL, the second URL encoding a second landing page different from the first landing page, the second landing page being directed to a webpage of a second item in the notifications list;
determining whether the user interacted with the second notification; and 
in response to determining the user interacted with the second notification, increasing a priority score associated with the second item. 

40.  (Currently Amended)  A non-transitory computer readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to: 
compute average times of repeated purchases for a plurality of products based on a record of aggregated historic purchases, each of the plurality of products being associated with one or more product categories;
generate a notifications list sorting the plurality of products based on priority scores and lifecycle timers, the priority scores being based on the product categories and the lifecycle timers being based on the average times; 
transmit, to a client device, a first notification with a first payload comprising a first URL, the first URL encoding a first landing page, the first landing page being directed to a webpage of a first item with a highest priority score and a lowest lifecycle timer in the notifications list; 
determine whether a user interacted with the first notification; and 
in response to determining the user interacted with the first notification, modify at least one of the priority scores or at least one of the lifecycle timers; and
after generating the notifications list, generate a graphical user interface for an operator, the graphical user interface displaying ranking of the plurality of products and campaign parameters, 
wherein: 
the graphical user interface displays a plurality of categories, each of the plurality of categories being associated with a frequency notification input element, a maximum push notification input element, and a category ranking input element; and
the frequency notification input element, the maximum notification input element, and the category ranking input element are pre-populated with default values determined based on the aggregated historic purchases.   

Reasons for Allowance
6.	Claims 21, 24-31 and 34-40 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 3/31/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claim 21, 31 or 40 as a whole including “…generating a notifications list sorting the plurality of products based on priority scores and lifecycle timers, the priority scores being based on the product categories and the lifecycle timers being based on the average times… in response to determining the user interacted with the first notification, modifying at least one of the priority scores or at least one of the lifecycle timers… the frequency notification input element, the maximum notification input element, and the category ranking input element are pre-populated with default values determined based on the aggregated historic purchases” of Claim 21. Note that Claims 31 and 40 are substantially similar to Claim 21, thus the same rationale applies with respect to prior art and allowance.  
The closest prior art is Arabo US 2013/0346521, Sakurai US 2016/0071189 and Ramer US 2016/0373891 A1. However, prior art still fails to teach the above identified limitations. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455